t c memo united_states tax_court eddie borna and victoria borna petitioners v commissioner of internal revenue respondent docket no filed date p-h is a real_estate entrepreneur during or before p-h and at least two chinese citizens who he believed were politically influential formed a venture in china intending to prosper financially from the summer olympics scheduled to be held in china in p-h aimed to raise sufficient funds for the venture through a plan under which he self-financed the purchase of third-party notes the venture failed r determined in part that p-h failed to report as income amounts that he received from the obligors of the third-party notes held ps failed to report income to the extent stated herein held further tax consequences determined as to four items that the parties dispute as to income that respondent determined was reportable on schedule d capital_gains_and_losses held further ps may deduct sole_proprietorship expenses for rents and leases taxes and licenses and commissions and fees to the extent stated herein held further ps are liable for the accuracy-related_penalties to the extent stated herein solis cooperson for petitioners steven m roth and sarah a herson for respondent memorandum findings_of_fact and opinion wherry judge petitioners petitioned the court to redetermine respondent’s determination of the following deficiencies in their federal_income_tax for and an addition_to_tax under sec_6651 and accuracy-related_penalties under sec_6662 year addition_to_tax accuracy-related_penalty deficiency sec_6651 sec_6662 dollar_figure dollar_figure big_number big_number -0- -0- dollar_figure big_number big_number 1unless otherwise indicated section references are to the applicable versions of the internal_revenue_code_of_1986 as amended for the years in issue code and rule references are to the tax_court rules_of_practice and procedure dollar amounts are rounded respondent subsequently altered that determination asserting in an amended answer that there are increased deficiencies addition_to_tax and accuracy-related_penalties as follows year addition_to_tax accuracy-related_penalty deficiency sec_6651 sec_6662 dollar_figure dollar_figure big_number big_number -0- -0- dollar_figure big_number big_number respondent has since conceded that petitioners are not liable for the addition_to_tax following concessions we decide the remaining disputed issues for the years in issue whether petitioners failed to report income from petitioner husband eddie borna’s sole_proprietorship the tax consequences of four items that the parties dispute as to income that respondent determined were reportable on schedule d capital_gains_and_losses 2respondent’s alteration of the determination stemmed from respondent’s review during this proceeding of newly acquired information and documentation the amended answer reflected further adjustments to sole-proprietorship unreported income and allowable expenses and to capital_gains or losses whether petitioners may deduct sole_proprietorship expenses for rents and leases taxes and licenses and commissions and fees in amounts greater than respondent allowed and whether petitioners are liable for the accuracy-related_penalties that respondent determined i preliminaries findings_of_fact the parties submitted nine separate stipulations of facts and exhibits together with three separate stipulations of settled issues we find the stipulated facts and the settled issues accordingly the stipulated facts and exhibits and the stipulations of settled issues are incorporated herein by this reference petitioners are husband and wife they filed joint federal_income_tax returns for through respectively return return and return collectively subject returns they timely filed their petition commencing this action and they resided in california at that time 3in the event of any perceived conflict between the balance of this opinion and the parties’ three stipulations of settled issues the court intends that the agreed-to settlements by both parties in the stipulations of settled issues shall control where the three stipulations of settled issues indicate that an issue is not resolved and agreed to or is for trial this opinion shall control ii petitioners’ business activities a land bank mr borna owned a real_estate business land bank of america land bank land bank was in california city california and it has been selling land since mr borna operated land bank as a sole_proprietorship b superb properties superb properties was another business in california city superb properties although owned by others operated under mr borna’s broker’s license primarily selling real_estate through real_estate agents mr borna normally received of the real_estate agent’s commissions for_the_use_of his real_estate broker’s license c note purchasing busine sec_1 background during or before mr borna with at least two chinese citizens who he believed were politically influential formed a venture in china called zhuo zhou borna plaza real_estate development ltd zhuo zhou development originally mr borna conceived the idea for zhuo zhou development and owned all of it 4petitioners also bought and sold real_estate which they held in their own names they reported some of these sales on the subject returns more specifically on forms installment_sales income early on to get going he partnered with an individual who he believed had been or was the finance minister of the people’s republic of china under mao zedong’s government this individual and or his two daughters who mr borna believed were children of the finance minister and one helen fongii who mr borna believed may have served in a governmental capacity acquired a interest in zhuo zhou development shortly after its formation zhuo zhou development aimed to build a small town in china containing big_number condominiums a very long strip mall two or three schools and a hospital plus big_number square meters of industrial and commercial buildings space mr borna from its inception did not have sufficient funds to invest in zhuo zhou development and he consequently sought ways to raise funds for the venture mr borna eventually met nigel barrow who aspired to join the venture both mr barrow and mr borna anticipated that zhuo zhou development would be profitable given inter alia that bank of china financing was anticipated and the summer olympics were scheduled to be held in china in the politics surrounding zhuo zhou development’s operation in china and its location thousands of miles from california city made it difficult for mr barrow to participate in the venture directly mr barrow structured a plan under which mr borna would acquire from mr barrow third-party notes that he owned barrow notes mr borna could then use proceeds from the notes to help fund zhuo zhou development thereafter mr borna would pay to mr barrow without stated_interest the principal amounts of the barrow notes two years after the due dates of the barrow notes these payments were generally scheduled to come due during the business starting in or around through at least mr borna acquired approximately barrow notes from mr barrow under a formal agreement that they memorialized in writing on or about date mr borna acquired the barrow notes by contemporaneously creating financing notes borna notes each with corresponding identical principal balance due which mr borna in turn executed and gave to mr barrow mr borna promised in the borna notes to pay the face_amount of the barrow notes to mr barrow in however unlike the barrow notes none of the borna notes had stated_interest the borna notes were payable to mr barrow at various dates in and no payments were due before 5the record does not include copies of all of the barrow notes and it appears that in some cases mr borna did not acquire an actual note but simply a debt usually evidenced by a deed_of_trust that was owed to mr barrow arising from his sale of real_estate to various third parties for simplicity and convenience we use the term barrow note to include those debts for which a note is not in the record or may never have actually been issued each borna note was secured_by a stated percentage of mr borna’s interest in zhuo zhou development mr borna was entitled to keep all payments on the barrow notes except to the extent that a payment was for principal he had to account to mr barrow for all principal payments during on date in lieu of making the required principal payments to mr barrow during mr borna at his sole discretion could assign to mr barrow mr borna’s interests in zhuo zhou development and in a second company the barrow notes generally had seven-year terms and provided for monthly payments the barrow notes bore a stated annual rate of interest ranging from to and most of the barrow notes that mr borna acquired had stated_interest rates of through payments on the barrow notes were applied first to any interest due and then to principal mr barrow and mr borna knew that collection action would be difficult and at least some of the barrow notes would never be paid in full mr borna received payments on the barrow notes and he paid commissions to persons who helped collect these payments he committed some of the payments to zhuo zhou development and spent most of the payments on personal items such as petitioners’ mortgage_insurance and credit card charges mr borna at the time of trial had not made any payments on the borna notes mr borna eventually turned over on-site management of zhuo zhou development to mr barrow the overheated chinese real_estate market crashed and his important contracts dissipated with the illness of the two sisters he believed were the finance minister’s daughters one of whom died resulting in a loss of the project and the chinese government’s taking over zhuo zhou development in specifics of barrow notes and payments received thereon the specifics of the barrow notes and the payments that mr borna received thereon are as follows exhibit amount rate barrow note interest date of total payments received 1017-p dollar_figure 1040-p big_number big_number 1069-p big_number 1070-p 1071-p big_number big_number 1072-p 1073-p big_number 1074-p2 big_number 1075-p2 big_number 1076-p2 big_number 1077-p2 big_number 1078-p2 big_number 1079-p big_number dollar_figure big_number big_number big_number big_number -0- -0- big_number big_number big_number big_number big_number big_number -0- -0- dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number -0- big_number -0- -0- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number exhibit amount rate barrow note interest date of total payments received 1080-p3 big_number 1081-p3 big_number 1082-p3 big_number 1083-p3 big_number 1084-p3 big_number 1085-p3 big_number 1086-p3 big_number 1087-p3 big_number 1088-p big_number 1089-p big_number 1090-p big_number 1091-p big_number 1092-p big_number 1093-p big_number 1094-p big_number big_number 1095-p big_number 1096-p 1097-p big_number big_number 1098-p4 1099-p big_number 1100-p4 big_number 1101-p5 big_number 1102-p5 big_number 1103-p big_number 1104-p6 big_number 1105-p6 big_number 1106-p big_number 1107-p big_number big_number 1108-p 1109-p big_number big_number 1110-p big_number 1111-p 1112-p big_number big_number 1113-p7 big_number 1114-p7 big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -0- -0- big_number big_number big_number big_number big_number big_number big_number big_number --- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -0- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -0- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -0- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -0- -0- exhibit amount rate barrow note interest date of total payments received big_number -0- -0- -0- -0- -0- -0- big_number -0- -0- -0- -0- -0- -0- -0- -0- big_number -0- big_number -0- -0- -0- big_number -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -0- big_number big_number big_number big_number big_number big_number big_number big_number -0- big_number -0- big_number big_number big_number -0- big_number big_number big_number big_number big_number -0- big_number -0- -0- big_number big_number big_number -0- big_number big_number -0- big_number big_number -0- -0- --- --- --- big_number 1115-p big_number 1116-p big_number 1117-p big_number 1118-p big_number 1119-p 1120-p big_number 1121-p big_number 1122-p big_number big_number 1123-p big_number 1124-p big_number 1125-p 1126-p8 big_number big_number 1127-p 1128-p big_number 1129-p big_number 1130-p big_number big_number 1131-p 1132-p big_number big_number 1133-p big_number 1134-p 1135-p big_number big_number 1136-p --- --- 1137-p 1138-p big_number big_number 1139-p big_number 1140-p big_number 1141-p8 --- 1142-p big_number 1143-p 1144-p big_number big_number 1145-p big_number 1146-p 1147-p big_number big_number 1148-p 1149-p big_number --- --- big_number -0- -0- big_number -0- big_number -0- -0- big_number big_number big_number big_number big_number big_number big_number big_number big_number exhibit amount rate barrow note interest date of total payments received 1150-p 1151-p 1152-p9 1153-p9 1154-p 1155-p 1156-p 1157-p 1158-p 1159-p 1160-p 1161-p10 1162-p10 1163-p big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -0- big_number big_number big_number big_number big_number big_number big_number 1big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number 1we list the barrow notes by exhibit number rather than by issuer name because the identities of the issuers are not relevant to our analysis 2as to the barrow note in exhibit 1076-p mr borna received payments of dollar_figure dollar_figure and dollar_figure in the respective years in issue in addition as to the five barrow notes in exhibits 1074-p through 1078-p mr borna received other_payments totaling dollar_figure dollar_figure and dollar_figure in the respective years in issue the record however does not allow us to find the specific portions of those other_payments that apply to each of the notes we apportion the total other_payments for each year among the notes in accordance with the ratio that the amount of each note bears to the total amount of these notes 3as to the eight barrow notes in exhibits 1080-p through 1087-p mr borna received payments totaling dollar_figure dollar_figure and dollar_figure in the respective years in issue the record however does not allow us to find the specific portions of those payments that apply to each of the notes we apportion the total other_payments for each year among the notes in accordance with the ratio that the amount of each note bears to the total amount of these notes 4as to the two barrow notes in exhibits 1098-p and 1100-p mr borna received payments totaling dollar_figure and dollar_figure in and respectively the record however does not allow us to find the specific portions of those payments that apply to each of the notes we apportion the total other_payments for each year among the notes in accordance with the ratio that the amount of each note bears to the total amount of these notes 5as to the two barrow notes in exhibits 1101-p and 1102-p mr borna received payments totaling dollar_figure dollar_figure and dollar_figure in the respective years in issue the record however does not allow us to find the specific portions of those payments that apply to each of the notes we apportion the total other_payments for each year among the notes in accordance with the ratio that the amount of each note bears to the total amount of these notes 6as to the two barrow notes in exhibits 1104-p and 1105-p mr borna received payments totaling dollar_figure dollar_figure and dollar_figure in the respective years in issue the record however does not allow us to find the specific portions of those payments that apply to each of the notes we apportion the total other_payments for each year among the notes in accordance with the ratio that the amount of each note bears to the total amount of these notes 7as to the two barrow notes in exhibits 1113-p and 1114-p mr borna received payments totaling dollar_figure dollar_figure and dollar_figure in the respective years in issue the record however does not allow us to find the specific portions of those payments that apply to each of the notes we apportion the total other_payments for each year among the notes in accordance with the ratio that the amount of each note bears to the total amount of these notes 8as to the two barrow notes in exhibits 1126-p and 1141-p mr borna received payments totaling dollar_figure and dollar_figure in and respectively the record however does not allow us to find the specific portions of those payments that apply to each of the notes we apportion the total other_payments for each year among the notes in accordance with the ratio that the amount of each note bears to the total amount of these notes 9as to the two barrow notes in exhibits 1152-p and 1153-p mr borna received payments totaling dollar_figure in each of the years in issue the record however does not allow us to find the specific portions of those payments that apply to each of the notes we apportion the total other_payments for each year among the notes in accordance with the ratio that the amount of each note bears to the total amount of these notes 10as to the two barrow notes in exhibits 1161-p and 1162-p mr borna received payments totaling dollar_figure dollar_figure and dollar_figure in the respective years in issue the record however does not allow us to find the specific portions of those payments that apply to each of the notes we apportion the total other_payments for each year among the notes in accordance with the ratio that the amount of each note bears to the total amount of these notes 11our rounding of the individual payments for has resulted in the total payments’ being dollar_figure greater than they actually were d rental income during all three of the taxable years in issue petitioners received rent from various persons for property they leased to those persons petitioners deposited the rent into the land bank accounts discussed infra iii bank accounts a bank of america account sec_7874 and mr borna owned and controlled land bank accounts at bank of america ending in and account and account respectively all receipts from sales in the name of mr borna all moneys that mr borna received on the barrow notes and all rent that mr borna received were deposited into account or starting about date into account mr borna was responsible for the land bank check register he retrieved the statements and looked at them to see whether checks had cleared he or someone else made the deposits b bank of the sierra account during mr borna owned and controlled an account at bank of the sierra ending in account c citibank account mrs borna received wages from an independent employer macy’s inc during each year in issue those wages net of certain amounts withheld including dollar_figure in for a contribution to the united way were deposited into her citibank account ending in account 6at least once the trial transcript refers incorrectly to the latter account as account number d accounts and superb properties maintained two accounts at mojave desert bank these accounts ended in numbers and account and account respectively iv preparation of the subject returns solis cooperson’s firm prepared the subject returns each subject return included among other forms and schedules a schedule c profit or loss from business and a schedule d mr borna understood that he and his wife signed the subject returns under penalty of perjury and were responsible for their accuracy mr borna did not review the subject returns petitioners did not give mr cooperson all of the relevant documents eg all of the notes and deeds of trust related to the borna note transactions before the preparation of the subject returns v audit a overview respondent began auditing the return and later expanded the audit to include the return and the return respondent’s revenue_agent daniel huh met on various occasions with mr cooperson in his capacity as petitioners’ representative during the audit petitioners did not give mr huh everything that he requested from them in part because that many of petitioners’ business and tax returns were lost as a result of a series of burglaries of land bank’s and superb properties’ offices and storage locations and of petitioners’ personal_residence in california city included in the lost property were two computers that stored business records mr huh eventually issued bank summonses and multiple information document requests to get information that he sought since the audit and after the issuance of the notice_of_deficiency petitioners’ attorney’s accounting assistant ms wang has made a yeoman’s effort to reconstruct petitioners’ records primarily utilizing copies of petitioners’ canceled checks obtained from mr borna’s and his businesses’ banks this effort has been both arduous and tiring because of the number of transactions at issue the fact that many checks did not identify the reason for the check on the memo line and the passage of time consequently many alleged expenses and income items remain in dispute although the parties have tried hard to resolve as many substantiation issues as possible with some success b bank_deposits analysi sec_1 analysis during audit mr huh prepared the following bank_deposits analysis bda to reconcile petitioners’ bank_deposits to the income reported on the subject returns net deposits from account net deposits from account net deposits from account net deposits from account net deposits from account net deposits from account total net deposits escrow deposits gross_receipts per schedules c installment_sales interest per tax returns state tax_refund per tax returns rents received per tax returns ms borna’s net wages per tax returns installment_sales payments received per tax returns excluding interest_income total reductions unexplained deposits dollar_figure big_number big_number big_number -0- -0- big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number -0- -0- big_number big_number big_number big_number -0- big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number -0- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number additional schedule d gross_sales big_number big_number big_number additional schedule c gross_receipts big_number big_number big_number 1we note a discrepancy of dollar_figure 2mr huh improperly included the dollar_figure contribution in this amount the parties should correct this error in their computations under rule mr huh requested proof of petitioners’ escrow deposits for the years in issue mr borna provided information for but not for or mr huh determined petitioners’ escrow deposits for and by multiplying each year’s total net deposits by the ratio of the escrow deposits for over the total net deposits for mr huh arrived at the additional schedule c gross_receipts by subtracting from the unexplained deposits the amounts that he determined were additional schedule d sales as to the schedule d sales mr huh identified the properties that mr borna purchased and sold by reviewing kern county property transactions for and where mr borna was listed as the grantee or grantor mr huh calculated the selling and purchase prices tax basis by dividing the property_tax paid_by the property_tax transfer_tax rate of mr huh matched up a sale by mr borna with the unreported purchase tax basis to establish the gain if any on property sold and not reported 7mr huh’s computations were not always accurate or carefully checked as a result the court has given them reduced credibility when weighing the evidence analysis after audit during this proceeding revenue agents laura hurtado and sunny lee reviewed mr huh’s bda and revised it to include cash_out from deposits on two accounts cash_out represents the amount of cash that is taken out at the time of deposit cash_out is important because some banks reflect only the net amount of the deposit on a bank statement and a review is required to make sure that all income is actually reported mr huh’s bda did not include any cash_out the revised bda revised bda included for the respective years in issue cash outs of dollar_figure dollar_figure and dollar_figure for account for the revised bda also included cash_out of dollar_figure for account ms hurtado and mr lee in the revised bda also adjusted the schedule d gross_sales they listed properties that were identified as sold but not reported by mr borna they took into account amounts determined to be mr borna’s purchase_price the sale price amounts received costs incurred at the time of purchase and the capital_gain realized the escrow amounts in the bda for and correspondingly changed in the revised bda at trial respondent conceded an additional adjustment to acknowledge a division error by mr huh in computing the selling price by a factor of pointed out by the court which had resulted in a large price discrepancy as reflected on mr huh’s examination work papers this error and others were apparently corrected later in the examination and the preparation of the statutory_notice_of_deficiency other mathematical and or factual errors were not corrected the revised bda is as follows net deposits from account net deposits from account net deposits from account net deposits from account net deposits from account net deposits from account total net deposits escrow deposits gross_receipts per schedules c installment_sales interest per return state tax_refund per tax returns rents received per tax returns ms borna’s net wages per tax returns installment_sales payments received per tax returns excluding interest_income total reductions unexplained deposits dollar_figure big_number big_number big_number -0- -0- big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number -0- -0- big_number big_number big_number big_number -0- big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number -0- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number additional schedule d gross_sales big_number big_number big_number additional schedule c gross_receipts big_number big_number big_number 1we note a discrepancy of dollar_figure the parties eventually agreed to remove from the revised bda the balances in account and in account thus on the basis of this agreement respondent now asserts that the additional schedule c gross_receipts for the respective years in issue are as follows additional schedule c gross_receipts net deposits from account net deposits from account total adjustment dollar_figure big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number additional schedule c gross_receipts as adjusted big_number big_number big_number vi schedule c expenses for taxes and licenses petitioners claimed on the subject returns that they were entitled to deduct for and dollar_figure dollar_figure and dollar_figure respectively for taxes and licenses respondent allowed dollar_figure for and the deduction amounts claimed for and for the respective years in issue petitioners submitted at trial negotiated checks for reported taxes and licenses expenses totaling dollar_figure dollar_figure and dollar_figure vii schedule c rent expenses petitioners claimed on the subject returns that they were entitled to deduct for and dollar_figure dollar_figure and dollar_figure respectively as schedule c rent expenses respondent allowed dollar_figure dollar_figure and dollar_figure respectively petitioners did not give mr huh any checks to support the deduction for rent expenses for therefore mr huh allowed a conservative estimate amount based on that allowed for the subsequent tax years for the respective years in issue petitioners submitted at trial for rent expenses negotiated checks totaling dollar_figure dollar_figure and dollar_figure in mr borna paid dollar_figure to aspen investment as a reported office rental expense danny jones is associated with aspen investment a land bank check for dollar_figure made payable to him was cashed by danny jones on date the check indicates that it is for notes and viii schedule c commissions expenses a overview mr borna paid commissions ranging from to for property that he owned individually and sold through land bank petitioners paid and reported commission and other expenses on the forms filed with the subject returns these amounts related to properties that mr borna owned the other expenses represented costs paid for among other things grading taxes licenses and escrow fees petitioners also paid commissions and other expenses on other unreported property sales those expenses included costs such as grading taxes licenses and escrow fees b for petitioners deducted dollar_figure as schedule c commissions expenses respondent allowed dollar_figure petitioners did not give mr huh checks to support the claimed commissions expenses mr huh used the amounts reflected on various forms to determine what he considered to be the commissions paid he determined that petitioners paid dollar_figure in commissions for both schedule c and d transactions in calculating the allowable commissions allocated to schedule c he considered mr borna’s statement that he paid to commissions on schedule c sales and commissions on schedule d sales mr huh determined it was closer to to on schedule c sales and allowed he multiplied his determination of schedule c gross_receipts as adjusted by resulting in dollar_figure he determined the total of petitioners’ schedule d sales per his calculations and allowed schedule d commissions based on for the amount he allowed for schedule d was dollar_figure c for petitioners deducted dollar_figure as schedule c commissions expenses respondent allowed dollar_figure mr huh determined that petitioners paid dollar_figure in commissions for both schedules c and d in calculating the allowable commissions allocated to schedule c mr huh used petitioners’ accounting_records and mr cooperson’s statements mr huh allowed for schedule c sales per his calculations mr huh multiplied the schedule c gross_receipts as adjusted by him by resulting in dollar_figure mr huh determined the total of petitioners’ schedule d sales per his calculations and allowed schedule d commissions based on for the amount of commissions allowed for schedule d is dollar_figure d petitioners deducted dollar_figure as schedule c commissions expenses respondent allowed dollar_figure mr huh determined that petitioners paid dollar_figure in commissions for both schedules c and d in calculating the allowable commissions allocated to schedule c sales mr huh allowed per his calculations mr huh multiplied the schedule c gross_receipts as adjusted by him by to come up with dollar_figure mr huh determined the total of petitioners’ schedule d sales per his calculations and allowed schedule d commissions based on for the amount allowed for schedule d was dollar_figure ix notice_of_deficiency the notice_of_deficiency lists the following adjustments sch c1--taxes and licenses sch c1--rent lease-- other business property sch c1--commissions and fees sch c1--additional sales from sch c properties sch d--s t gain loss forms sch e1--rents received s e agi adjustment itemized_deductions exemptions total x amended answer dollar_figure big_number big_number dollar_figure big_number -0- dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -0- big_number the amended answer lists the following revised adjustments sch c1--taxes and licenses sch c1--rent lease-- other business property sch c1--commissions and fees sch e1--rents received sch c1--additional sales from sch c properties capital_gain or loss dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number -0- dollar_figure big_number big_number big_number big_number s e agi adjustment itemized_deductions exemptions total big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -0- big_number opinion i perception of mr borna and mr huh and of certain exhibits a mr borna mr borna testified at length the court did not perceive him to be entirely credible and we consider portions of his testimony to be unreliable we are not required to rely on unreliable testimony and we do not consider aspects of his testimony sufficiently reliable to establish petitioners’ positions with respect to certain of the issues at hand see 115_tc_43 aff’d 299_f3d_221 3d cir see also 449_f2d_311 9th cir aff’g per curiam tcmemo_1969_48 266_f2d_698 9th cir aff’g in part and remanding tcmemo_1957_129 nor do we rely on the principal vis-a-vis interest allocations that petitioners set forth in various payment schedules that they offered into evidence to characterize sole_proprietorship receipts or portions thereof as nontaxable returns of principal we consider those documents to be untrustworthy for example as to one of the schedules exhibit 1181-p mr borna helped prepare the entries in that exhibit contemporaneously with the trial in this case and as discussed supra we find that his testimony which includes his statements as to the accuracy of the exhibit is unreliable we also have further reservations as to the accuracy of that exhibit in that as discussed infra we find that petitioners’ bookkeeping was substandard we also note that mr borna’s testimony and overall understanding of the amount of principal that he received vis-a-vis the amount of interest that he received has not always been consistent b mr huh mr huh also testified extensively at the trial the court’s impression of his testimony and audit efforts was that he was annoyed with the status of petitioners’ books_and_records and lack thereof he was more interested in the burden_of_proof than in determining the correct amount of tax even when because of his efforts and bank_deposits methodology canceled checks and other documents were available to assist him in determining allowable deductions further he made computations which had to be corrected by other internal_revenue_service personnel including revenue agents laura hurtado and sunny lee at the request of respondent’s counsel we give little evidentiary weight to mr huh’s testimony and except to the extent stated herein to his work product ii burden_of_proof a general rules the commissioner’s determinations in a deficiency_notice are generally presumed correct and taxpayers generally bear the burden of proving those determinations wrong see rule a 290_us_111 the court_of_appeals for the ninth circuit to which an appeal of this case ordinarily would lie absent a stipulation to the contrary has held that the presumption of correctness attaches to a notice_of_deficiency in unreported income cases only when the commissioner establishes a minimal evidentiary foundation linking the taxpayer to the source of the unreported income see 116_f3d_1309 9th cir 596_f2d_358 9th cir rev’g 67_tc_672 once such a foundation is established the burden shifts to the taxpayer to prove by a preponderance_of_the_evidence the portion of the unreported income that is not taxable see 181_f3d_1002 9th cir aff’g tcmemo_1997_97 palmer f 3d pincite3 see also helvering v 8we note however that we agree with mr huh’s conclusion that petitioners failed to report significant amounts of income that mr borna’s businesses realized taylor 293_us_507 87_tc_74 respondent determined that petitioners failed to report certain items of income and the evidence at hand establishes a minimal evidentiary foundation linking petitioners to the source of that unreported income the primary source for the unreported income is mr borna’s sole_proprietorship we conclude that petitioners bear the burden_of_proof as to the deficiencies determined in the notice_of_deficiency our conclusion applies to both the unreported income and to the disallowed deductions underlying those deficiencies b sec_7491 sec_7491 provides an exception to the general rules on burden_of_proof by shifting the burden_of_proof to the commissioner as to any factual issue relevant to a taxpayer’s liability for tax if the taxpayer meets certain conditionsdollar_figure these conditions require in part that individual taxpayers establish that they 9respondent in the amended answer asserts that petitioners are liable for deficiencies in amounts greater than the amounts determined in the notice_of_deficiency while respondent bears the burden_of_proof as to any increased deficiency see rule a we do not find any increased deficiency in this case sec_7491 generally provides that i f in any court_proceeding a taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the liability of the taxpayer for any_tax imposed by subtitle a or b the secretary shall have the burden_of_proof with respect to such issue complied with the substantiation requirements set forth in the code that they maintained all records required by the code and that they cooperated fully with the commissioner’s reasonable requests for among other things information and documents see sec_7491 estate of dieringer v commissioner 146_tc_117 we hold that sec_7491 does not apply to shift the burden_of_proof to respondent this is because we do not find that petitioners cooperated with respondent’s reasonable requests for documents and information or that petitioners established their compliance with the substantiation and recordkeeping requirements of the code petitioners assert that they fully cooperated with mr huh throughout the audit that they answered all of his questions and that they gave him all of the documents that he requested except to the extent of certain documents which petitioners claim were stolen we disagree on each of these points the record establishes and we find as facts that petitioners did not cooperate with mr huh that petitioners did not give mr huh all of the documents that he requested eg mr huh was required to get a significant amount of sec_7491 provides that the general_rule of sec_7491 applies to an individual taxpayer only if the taxpayer has complied with the requirements under this title to substantiate any item and the taxpayer has maintained all records required under this title and has cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews information directly from third parties and that petitioners did not timely supply mr huh with all of the information that he requested iii unreported income a overview gross_income includes all income from whatever source derived including gross_income derived from business see sec_61 this definition sweeps broadly to reach all accessions to wealth over which a taxpayer has complete control see 348_us_426 a taxpayer’s receipt of an item_of_income constitutes taxable_income when its recipient has such control_over it that as a practical matter he derives readily realizable economic value from it and a taxpayer has dominion and control of the item when the taxpayer is free to use the item at will 343_us_130 a taxpayer’s use of funds for personal purposes indicates dominion and control even if those funds are in an account titled in someone else’s name see eg gardner v commissioner tcmemo_2013_67 at taxpayers are required to maintain books_and_records sufficient to establish the amount of their gross_income see sec_6001 when taxpayers fail that requirement the commissioner may reconstruct their income using any reasonable method see 348_us_121 see also 96_tc_858 the use of the bank_deposits method for computing income has long been sanctioned by the courts aff’d 959_f2d_16 2d cir the record establishes and we find that petitioners failed to maintain the requisite books_and_records as to mr borna’s sole_proprietorship or to properly reconstruct any stolen records see 65_tc_342 noting that taxpayers whose records are lost on account of a casualty are required to reasonably reconstruct their missing records we conclude therefore that respondent properly undertook a bda to determine petitioners’ income and that respondent properly determined through this bda that petitioners underreported their income for the years in issue a bda is a reasonable method of reconstructing income and the commissioner may rely on a bda to reconstruct a taxpayer’s income where the taxpayer failed to maintain sufficient records see 70_tc_1057 bank_deposits are considered prima facie evidence of a taxpayer’s receipt of taxable_income see 94_tc_654 citing 87_tc_74 after the commissioner reconstructs a taxpayer’s income and determines a deficiency as he has done here the taxpayer bears the burden of proving that the use of the bda was unfair or inaccurate see 102_tc_632 the taxpayer may do so by showing among other things that certain deposits came from nontaxable sources see id nontaxable sources include funds attributable to interaccount bank transfers and returned checks as well as loans gifts inheritances or assets on hand at the beginning of the taxable_period 69_tc_729 ndollar_figure quoting troncelliti v commissioner t c memo see also clayton v commissioner t c pincite b sole_proprietorship income respondent asserts that petitioners failed to report sole_proprietorship income for each year in issue according to the amended answer as adjusted to reflect the parties’ agreement as to the deposits into accounts and petitioners’ unreported sole_proprietorship income for the respective years in issue totals dollar_figure dollar_figure and dollar_figure petitioners argue that most of the unreported deposits are not taxable_income to them because they assert those deposits represent the payment of principal on the barrow notes according to petitioners the principal payments represent a dollar-for-dollar return in the basis that mr borna received in the barrow notes through his issuance of the borna notesdollar_figure we disagree with petitioners’ argument we do not find that all of the disputed amounts are a return of basis as petitioners claim mr borna received numerous payments on the barrow notes and those payments are naturally characterized as principal or interest stated_interest is computed from the stated_interest rates in the barrow notes petitioners as cash_basis taxpayers must recognize all interest that mr borna received on the barrow notes see sec_61 notwithstanding what his bases may be in those notes respondent asserts on brief that petitioners received unreported stated_interest for the respective years in issue of dollar_figure dollar_figure and dollar_figure we have reviewed respondent’s calculations underlying those amounts and note further that petitioners have not in their answering brief specifically identified any error in the mechanics of those calculations we sustain respondent’s position that petitioners failed to recognize for each year in issue stated_interest from mr borna’s sole_proprietorship we also sustain respondent’s calculations of the amounts of unreported stated_interest except to the extent that the numbers in respondent’s calculations would change on account of our findings_of_fact which we set forth supra section ii c pp or our holding as to respondent’ sec_12in this vein petitioners assert the deposits are not receipts of mr borna’s sole_proprietorship but are receipts from the sale of capital assets asserted prepayments discussed infra p to the extent that those numbers would change on account of those findings and holding we direct the parties in their rule_155_computations to recalculate the amounts in accordance with our findings_of_fact supra section ii c pp and holding infra p sec_483 generally imputes interest to a contract for the sale_or_exchange of property if the contract has total_unstated_interest sec_483 and unstated_interest is not a part of a purchaser’s basis in the property see sec_1_483-1 income_tax regs as relevant here sec_483 applies to such a contract if the contract provides for deferred payments and the total payments due under the sales contract are equal to or less than dollar_figure see sec_483 d c if sec_483 applies a portion of the total_unstated_interest is imputed to each deferred payment of principal see sec_483 sec_483 requires that certain deferred payments be discounted to present_value in order to ascertain whether there is total_unstated_interest and therefore whether sec_483 applies sec_483 and c requires that total_unstated_interest be computed by discounting deferred payments under the method required by sec_1274 and by using discount rates tied to the applicable_federal_rate afr dollar_figure the amount of each note’s unstated_interest is generally the difference between its 13the afrs are published each month as revenue rulings in the internal revenue bulletins stated principal_amount and the present_value of the payments due thereunder as determined under sec_1_483-2 income_tax regs petitioners argue that mr borna received a dollar-for-dollar basis in the barrow notes on account of his issuance of the borna notes we disagree the borna notes lacked any stated_interest and thus had unstated_interest under sec_483 and sec_1_483-2 income_tax regs the amount included in basis on account of a promissory note issued to acquire nonpublicly traded property such as the barrow notes is the stated principal_amount of the note reduced by any unstated_interest see sec_1_1012-1 income_tax regs mr borna’s basis in each barrow note thus equals the corresponding borna note’s stated principal_amount less unstated_interest see id respondent asserts on brief that petitioners received market_discount_income for the respective years in issue of dollar_figure dollar_figure and dollar_figure an assertion due in part to the fact that the borna notes did not provide for any interest we have reviewed respondent’s calculations underlying those amounts and note further that petitioners have not in their answering brief specifically identified any error in the mechanics of those calculations for the reasons stated above we sustain respondent’s position that petitioners failed to recognize for each year in issue market_discount_income from mr borna’s sole_proprietorship we also sustain respondent’s calculations of the amounts of market_discount_income except to the extent that the numbers in respondent’s calculations would change on account of our findings_of_fact which we set forth supra section ii c pp or our holding as to respondent’s asserted prepayments discussed immediately below to the extent that those numbers would change on account of those findings and holding we direct the parties in their rule_155_computations to recalculate the amounts in accordance with our findings_of_fact in the just- referenced pages respondent also asserts that petitioners must recognize certain payments that third parties made to mr borna after certain borna notes were issued but before the start date of those notes more specifically respondent asserts petitioners must recognize for the respective years in issue dollar_figure dollar_figure and dollar_figure we disagree to the extent that third parties paid mr borna amounts before a note’s start date we find and hold that those payments are prepayments made on the corresponding notes we therefore reject respondent’s position that petitioners failed to recognize these payments as income except to the extent that the payments would be stated or unstated_interest within the realm of our discussion of those items supra we direct the parties in their rule_155_computations to reflect this holding consistently with that discussion finally respondent asserts that petitioners must recognize short-term_capital_gain with respect to six barrow notes notes 1089-p 1115-p 1118-p 1120-p 1126-p and 1141-p that respondent asserts were paid off shortly after mr borna acquired them we agree with respondent that petitioners realized short-term_capital_gains to the extent that our findings_of_fact which we set forth supra section ii c pp and our holding as to respondent’s asserted prepayments discussed supra p establish as to each note respectively that petitioners received principal payments on the note in excess of mr borna’s basis in the note mr borna’s basis in each note equals the present_value of the note we direct the parties in their rule_155_computations to reflect this holding consistently with our discussion herein c schedule d income background the parties agree that petitioners received and failed to report schedule d income this income stems from additional sales of property that petitioners personally owned the parties have settled all issues as to this matter except for four items we address these items seriatim items in dispute a dollar_figure sales expense the parties dispute whether petitioners may deduct a dollar_figure sales expense in connection with the sale of a parcel of kern county california property referred to as apn for dollar_figure in petitioners did not report this sale on their tax_return because they believed no gain was realized petitioners originally claimed sales expenses of dollar_figure petitioners failed to adduce any credible_evidence on this issue and the record does not otherwise persuade us that petitioners are entitled to deduct the dollar_figure in dispute we hold for respondent on this issue on the basis of petitioners’ failure to meet their burden of proofdollar_figure b amounts received in connection with certain_sales in or before petitioners purchased properties referred to as apn apn apn and apn they sold the properties in but the buyers rescinded the sales in petitioners argue that rescission of the sales means that they did not realize any income on the sales we disagree 14respondent’s opening brief sets forth no assertion that petitioners did not realize any portion of the dollar_figure in proceeds as gain we therefore do not consider that issue tax_liability is generally based on transactions that occur during the taxable_year without regard to transactions in later years see 321_us_281 in this vein a cash_method taxpayer who receives proceeds under a claim of right and without restriction as to their disposition is currently taxed on the receipt in the taxable_year of receipt even if in a later taxable_year some or all of the proceeds must be returned see 282_us_359 with respect to the referenced four sales the sales occurred in and the rescissions occurred in petitioners therefore as cash_basis taxpayers must report any gain_or_loss on the sales for accord felt v commissioner tcmemo_2009_245 98_tcm_372 aff’d 433_fedappx_293 5th cir c repossessed properties on date petitioners purchased properties referred to as apn and apn kern county sold those properties in for back taxes of dollar_figure and dollar_figure respectively that petitioners owed petitioners’ basis in each property was dollar_figure petitioners maintain that they did not realize any gain_or_loss on the county’s sale of the properties instead as we understand their position they sustained a loss when the county took those properties equal to their costs for the properties we disagree a tax sale of property is a disposition of the property petitioners therefore realized a long-term_capital_gain of dollar_figure on one of the properties dollar_figure dollar_figure and a long-term_capital_loss of dollar_figure on the other_property dollar_figure dollar_figure d sales expenses and basis for apn on date petitioners sold property referred to as apn that they had purchased on date respondent concedes that petitioners may claim a sales expense of dollar_figure and that petitioners had a basis in the sold property of dollar_figure petitioners request higher amounts as to both items specifically petitioners claim a cost_basis of dollar_figure apparently including dollar_figure of improvements but they provided no backup evidence and exhibit 1042-p would seem to disprove a commission expense above dollar_figure although petitioners provided exhibit 1042-p which addressed this sales transaction they failed to adduce any credible_evidence on theses issues petitioners bear the burden of disproving respondent’s determination as to this matter see rule a they have failed to do so we conclude that petitioners are not entitled to a sales expense in excess of dollar_figure or to a basis in excess of dollar_figure iv sole_proprietorship expenses a preliminary we decide whether petitioners may deduct sole_proprietorship expenses for taxes and licenses rent and lease and commissions and fees in amounts greater than respondent allowed the amounts of these expenses that petitioners reported on their tax returns and the amounts that respondent disallowed and allowed in the notice_of_deficiency are as follows year amount type of expense reported amount amount disallowed allowed dollar_figure taxes and licenses rent and lease big_number commissions and fees big_number taxes and license sec_681 rent and lease big_number commissions and fees big_number taxes and licenses rent and lease big_number commissions and fees big_number dollar_figure big_number big_number -0- big_number big_number -0- big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number as discussed infra petitioners currently argue that they may deduct amounts different from those they claimed and respondent currently concedes that petitioners may deduct amounts different from those determined in the notice_of_deficiency b substantiation of deductions a second difficulty here is that the record before us falls short of providing adequate substantiation for all of petitioners’ costs deductions are a matter of legislative grace and a taxpayer seeking a deduction must be able to point to an applicable statute and show that he comes within its terms 292_us_435 see also rule a the applicable_section here sec_162 generally allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business an expense is ordinary if it is normal usual or customary within a particular trade business or industry see 308_us_488 an expense is necessary if it is appropriate and helpful for the development of the business see 320_us_467 the breadth of sec_162 is tempered by the requirement that any amount reported as a business_expense must be substantiated and taxpayers are required to maintain records sufficient therefor see sec_6001 65_tc_87 aff’d 540_f2d_821 5th cir sec_1_6001-1 income_tax regs when a taxpayer adequately establishes that he or she paid_or_incurred a deductible expense but does not establish the precise amount we may in some circumstances estimate the allowable deduction bearing heavily against the taxpayer whose inexactitude is of his or her own making see 39_f2d_540 2d cir there must however be sufficient evidence in the record to provide a basis upon which an estimate may be made and to permit us to conclude that a deductible expense rather than a nondeductible personal_expense was incurred in at least the amount allowed see 245_f2d_559 5th cir 85_tc_731 three categories of expenses are in dispute for and the categories are taxes and licenses rent and lease expenses and commissions and fees expenses the disputes are detailed in the parties’ third stipulation of settled and unsettled issues filed by the court’s clerk as a stipulation of settled issues because of a stolen computer with at least some if not all of the business records and somewhat shoddy overall recordkeeping petitioners have had to report their expenses by reconstructing their records utilizing copies of their canceled checks apparently obtained from their banks c expenses in issue the specific amounts in dispute per the parties’ stipulation are as follows these amounts take into account respondent’s amended answer schedule c business_expenses a the parties have stipulated for expense category taxes and licenses rent lease--other business property commissions and fees amounts reported by petitioner sec_1dollar_figure amounts allowed per respondent dollar_figure amounts remaining in dispute dollar_figure big_number big_number big_number 1big_number big_number big_number 1these are the amounts listed on petitioners’ tally sheets respondent however asserts that these amounts include some duplicated items neither the parties nor the record explains the discrepancy of dollar_figure between on the one hand the difference of dollar_figure in the total claimed taxes and licenses expense of dollar_figure and the total of the amount allowed by respondent of dollar_figure and on the other hand the amount remaining in dispute of dollar_figure the same is true as to the discrepancy of dollar_figure between on the one hand the difference in total claimed commissions and fees expense of dollar_figure and the amount allowed by respondent of dollar_figure and on the other hand the amount remaining in dispute of dollar_figure of the disputed taxes and licenses amount of dollar_figure respondent would allow dollar_figure and dollar_figure as schedule a other miscellaneous itemized expense s the remaining disputed amount comprises seven payments made to the county recorder office totaling dollar_figure b the parties have stipulated for expense category taxes and licenses rent lease-- other business property commissions and fees amounts claimed by petitioners amounts allowed per respondent dollar_figure dollar_figure amounts remaining in dispute 1dollar_figure big_number big_number big_number big_number big_number 1big_number 1the table’s taxes and licenses amounts are confusing since respondent allowed more than petitioners claimed the additional_amount allowed was dollar_figure which does not jive with the dollar_figure shown in the parties’ stipulated table the correct amount would seem to be a negative dollar_figure rather than the dollar_figure in the stipulated table nor is there an explanation for the discrepancy of dollar_figure of the claimed rent lease expense of dollar_figure and the total of the amount allowed by respondent of dollar_figure and the amount remaining in dispute of dollar_figure which together total dollar_figure nor is there an explanation for the apparent discrepancy of dollar_figure of the claimed commissions and fees of dollar_figure and the total of the amount allowed by respondent of dollar_figure and the amount remaining in dispute of dollar_figure which together total dollar_figure c the parties have stipulated for expense category taxes and licenses rent lease--other business property commissions and fees amounts reported by petitioners amounts allowed per respondent amounts remaining in dispute dollar_figure dollar_figure 1dollar_figure big_number big_number big_number big_number big_number big_number 1the apparent discrepancy between the stipulated total reported taxes and licenses expenses of dollar_figure and the total of the amount allowed by respondent dollar_figure and the amount remaining in dispute of dollar_figure which together total dollar_figure is not explained by the record nor is the discrepancy of dollar_figure between the claimed rent lease expense of dollar_figure and the amount allowed by respondent of dollar_figure and the amount remaining in dispute of dollar_figure which together total dollar_figure positions a taxes and licenses i petitioners argue that they may deduct for taxes and licenses expenses of dollar_figure petitioners presented at trial negotiated checks totaling that amount respondent concedes that petitioners may deduct dollar_figure the parties continue to dispute as to this year the deductibility of dollar_figure the amounts and payees of the negotiated checks underlying the dollar_figure are as follows check payee check amount l a county tax collector kern county tax collector county recorder office county recorder office county recorder office county recorder office county recorder office county recorder office county recorder office total dollar_figure big_number big_number respondent objects to the claimed deduction of these payments on the grounds that petitioners were already allowed a dollar_figure schedule c business_expense deduction for recorder fees and petitioners have not established that the dollar_figure is not included in the dollar_figure given that the disputed amount is derived solely from the canceled checks used to reconstruct petitioners’ records we agree with respondent that if anything the allowed deduction here may be overgenerous respondent concedes that petitioners may deduct the dollar_figure and dollar_figure amounts as miscellaneous_itemized_deductions as opposed to deducting the amounts as a business_expense while petitioners reserved the right to try to prove those amounts could be deducted elsewhere they failed to do so we will allow these two amounts as miscellaneous_itemized_deductions ii petitioners argue that they may deduct for taxes and licenses expenses of dollar_figure respondent concedes that petitioners may deduct dollar_figure we will allow petitioners to deduct dollar_figure without further commentdollar_figure iii petitioners argue that they may deduct for taxes and licenses expenses of dollar_figure respondent concedes that petitioners may deduct dollar_figure the parties continue to dispute as to this year the deductibility of dollar_figure the dollar_figure represents a check payable to the los angeles county tax collector respondent asserts that the dollar_figure is deductible as a miscellaneous itemized_deduction while petitioners reserved the right to try to prove it could be deducted elsewhere they fail to do so the court will allow this amount as a miscellaneous itemized_deduction 15in addition to the dollar_figure that we allow respondent concedes that petitioners may deduct dollar_figure as a miscellaneous itemized_deduction the dollar_figure represents check paid from account to the l a county tax collector we allow this miscellaneous itemized_deduction in full iv analysis mr borna testified that he paid taxes on three groups of property property he personally owned property he owned for sale to third parties and property that mr barrow sold to third parties he did not however identify to which of those groups each of the remaining disputed checks related respondent asserts that petitioners have failed to show that the amounts remaining in dispute were not already allowed as deductions as to the county recorder office payments we agree petitioners reported on their forms commission and other expenses the amounts reported included taxes and licenses petitioners also incurred commission and other expenses on unreported sales of property which also included taxes and licenses we conclude it is probable that the county recorder office payments were included in these deductions consequently we are not persuaded that petitioners may deduct any of those remaining disputed amounts as schedule c expenses b rent and lease i petitioners argue that they may deduct for rent and lease expenses of dollar_figure petitioners presented at trial negotiated checks in the total amount of dollar_figure respondent concedes that petitioners may deduct dollar_figure the parties continue to dispute as to this year the deductibility of dollar_figure the dollar_figure is attributable to six checks totaling that amount payable to aspen investments five of the checks are for dollar_figure the sixth check is for dollar_figure ii petitioners argue that they may deduct for rent and lease expenses of dollar_figure petitioners presented at trial negotiated checks in the total amount of dollar_figure respondent concedes that petitioners may deduct dollar_figure the parties continue to dispute as to this year the deductibility of dollar_figure which represents checks payable as follows payee allan daisy paredes danny jones alc psp danny jones alc psp danny jones alc psp danny jones alc psp danny jones alc psp danny jones alc psp danny jones alc psp danny jones alc psp danny jones alc psp legaspi total amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number iii petitioners argue that they may deduct for rent and lease expenses of dollar_figure petitioners presented at trial negotiated checks in the total amount of dollar_figure respondent concedes that petitioners may deduct dollar_figure the parties continue to dispute as to this year the deductibility of dollar_figure the dollar_figure represents checks payable as follows payee danny jones alc psp danny jones alc psp danny jones alc psp danny jones alc psp total amount dollar_figure big_number big_number big_number big_number iv analysis a for the notation on check for dollar_figure appears to be in part payoff mr borna testified that he rented a huge place from aspen investment for a few months to hold an event to capture the client we invite different speakers and they talk and then the people they come to the event we get their name and we will call them my agent would call them and ask them to sell - to buy property it was for the rental of that place the check indicates it was for payoff net pincite aspen mall mr borna explained that we give them a notation that i’m going to pay you before middle of the year so that’s why this was pay off that this check appears not to be for rent but for a payoff of a real_estate_transaction the court concludes that the amount is excessive for an event rental and is more consistent with a note s payoff further support for this conclusion can be found in the check for dollar_figure paid to danny jones who is aspen investments which petitioners also claim as a rent expense deduction the notations on the check notes and indicate that it was a payment made on two notes rather than a payment of rent mr borna did not produce a lease agreement associated with either of these large reported expenses an overwhelming amount of the rent expense in dispute for each year dollar_figure for dollar_figure for and dollar_figure for relates to danny jones d b a aspen investment yet petitioners did not call him or any of his associates or employees at the trial or attempt to introduce by sworn affidavit aspen investments business records see 6_tc_1158 noting the presumption that if produced the evidence would be unfavorable is especially true where the party failing to produce the evidence has the burden_of_proof aff’d 162_f2d_513 10th cir respondent asserts that petitioners have failed to show that the amounts remaining in dispute were not already allowed as deductions petitioners reported on their forms commission and other expenses the amounts reported included taxes and licenses petitioners also incurred commission and other expenses on unreported sales of property which also included taxes and licenses respondent has not challenged the already-allowed deductions and has introduced no evidence that certain of the claimed rent or lease expense deductions have already been allowed respondent seems to believe that petitioners must establish the negative that there is no needle in the haystack we do not agree if respondent believes deductions for the items were allowed under some other category respondent should have challenged the expenses under that category as well as the expenses here or produced evidence as he has with respect to commissions that the expense deductions claimed here were already allowed elsewhere we are persuaded by petitioner’s testimony canceled checks and the regular periodic_payments for essentially similar amounts that the five checks each for dollar_figure represent rent expenses_incurred in and we find no creditable evidence that these rent expenses were allowed as deductions elsewhere thus petitioners have carried their burden_of_proof by a preponderance_of_the_evidence that these payments should be and they shall be allowed as deductible rent expenses b the amounts remaining in dispute include seven checks to danny jones for dollar_figure as with we are persuaded that these checks represent rent payments which are deductible and will be allowed for the balance of the unagreed rent and lease expense consists of a check for dollar_figure to allan daisy paredes two checks to danny jones for dollar_figure and dollar_figure and a check to legaspi for dollar_figure we will allow as a deductible rent expense the dollar_figure check which we conclude is a payment for two months of the dollar_figure regular rent we will not however allow any deduction for the dollar_figure check which mr borna curtly identified as rent with no elaboration to explain the unique amounts although asked why or the dollar_figure check to allan daisy paredes which mr borna identified as a referral check or the dollar_figure check to legaspi which indicates it is a referral and may in fact be a referral fee per mr borna’s testimony we conclude petitioners have failed to bear their burden_of_proof as to these checks as mr borna acknowledged these checks if deducted at all would be deductible as commissions and fees not as rent or lease expenses we decide infra mr borna’s allowable deduction for commissions and fees c the amounts remaining in dispute for include three checks to danny jones for dollar_figure each and the aforementioned check for dollar_figure as mentioned above the notations on this check of note and indicate that the check reflects payments made on two notes rather than rent consequently the dollar_figure amount will not be allowed however as with and the three checks for dollar_figure will be allowed as deductible rent expenses for the same reasons discussed above c commissions and fees i petitioners argue that they may deduct for commissions and fees expenses of dollar_figure petitioners presented at trial negotiated checks in the total amount of dollar_figure respondent concedes that petitioners may deduct dollar_figure the parties continue to dispute as to this year the deductibility of dollar_figure the dollar_figure represents checks totaling dollar_figure payable to elizabeth pecayo checks totaling dollar_figure payable to rosalinda garcia checks totaling dollar_figure payable to gary young check for dollar_figure payable to efinegie ventura check for dollar_figure payable to famie ventura checks totaling dollar_figure payable to flor de lys barawid check for dollar_figure payable to brian borna checks totaling dollar_figure payable to transasia real_estate services for mdelma check for dollar_figure payable to zalco co checks totaling dollar_figure payable to david galdamez checks totaling dollar_figure payable to cash check for dollar_figure payable to joseph nolan and check for dollar_figure payable to james pecayodollar_figure respondent concedes that petitioners may deduct dollar_figure of the checks payable to cash as a miscellaneous itemized_deduction ii petitioners argue for that they may deduct commissions and fees expenses of dollar_figure at trial petitioners presented negotiated checks totaling dollar_figure respondent concedes that petitioners may deduct dollar_figure the parties continue to dispute as to this year the deductibility of dollar_figure the dollar_figure represent sec_21 checks totaling dollar_figure payable to elizabeth pecayo checks totaling dollar_figure payable to rosalinda garcia check for dollar_figure payable to rosalinda lising checks totaling dollar_figure payable to lemie ventura check for dollar_figure payable to flor de lys barawid check for dollar_figure payable to mel mantuario checks totaling dollar_figure payable to robert williams check for dollar_figure payable to david galdamez check for dollar_figure payable to maria 16we recognize that the checks referenced in this sentence total dollar_figure the parties have not explained the dollar_figure difference between the dollar_figure and the dollar_figure galdamez check for dollar_figure payable to marco galdamez check for dollar_figure payable to mdelma check for dollar_figure payable to disnordas sosnaski check for dollar_figure payable to paulita tajiboy check for dollar_figure payable to mcgraw insurance check for dollar_figure payable to mid valley check for dollar_figure payable to mayiga and check for dollar_figure payable to al gagnon iii petitioners argue that they may deduct for commissions and fees expenses of dollar_figure petitioners presented at trial negotiated checks totaling dollar_figure respondent concedes that petitioners may deduct dollar_figure the parties continue to dispute for this year the deductibility of dollar_figure the dollar_figure represents checks totaling dollar_figure payable to rosalinda garcia check for dollar_figure payable to lemie ventura check for dollar_figure payable to gade travel check for dollar_figure payable to gina dancel check for dollar_figure payable to disnordas sosnaski and check for dollar_figure payable to david galdamez iv analysis petitioners have failed to show that the and items remaining in dispute are deductible as they claim petitioners paid and claimed deductions for commission and other expenses on the forms filed with their tax returns and paid commission expenses concerning unreported property sales full and installment we cannot determine whether respondent has already allowed deductions for the commissions in dispute we find for example that some disputed items include payments that respondent has already allowed many of the payees on the checks petitioners presented at trial are the same individuals paid commissions with respect to property mr borna owned and sold both reported and unreported these are pecayo david galdamez rosalinda garcia and flor de lys barawid likewise numerous checks petitioners presented bear no notation as to the property to which they relate and mr borna failed to clarify that point at trial other for respondent concedes and we agree that petitioners may deduct dollar_figure as legal and professional fees this dollar_figure was paid through checks respondent also concedes that petitioners may deduct another dollar_figure as a miscellaneous itemized_deduction we allow both miscellaneous_itemized_deductions v accuracy-related_penalties respondent determined for each year in issue that petitioners are liable for an accuracy-related_penalty under sec_6662 respondent bears a burden of production with respect to those determinations see sec_7491 rule a respondent may meet this burden by producing sufficient evidence indicating that it is appropriate to impose the accuracy-related_penalty on petitioners see 116_tc_438 sec_6662 imposes a accuracy-related_penalty on the underpayment_of_tax required to be shown on a return sec_6662 imposes an accuracy-related_penalty on the portion of an underpayment which is attributable to negligence or to disregard of rules or regulations negligence includes any failure to make a reasonable attempt to comply with the provisions of the code or to exercise ordinary and reasonable care in the preparation of a n income_tax return see sec_6662 sec_1_6662-3 income_tax regs ‘negligence’ also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly see sec_1_6662-3 income_tax regs ‘ d isregard’ includes any careless reckless or intentional disregard of rules or regulations see id subpara sec_6662 imposes an accuracy-related_penalty on the portion of an underpayment which is attributable to a substantial_understatement_of_income_tax in the case of individual taxpayers a substantial_understatement_of_income_tax exists if the amount of the understatement exceeds the greater of of the tax required to be shown on the return or dollar_figure see sec_6662 we find that respondent has met his burden of production the record establishes and we find that petitioners were negligent and disregarded rules and regulations in that they failed to report significant amounts of taxable_income for each year in issue they failed to maintain adequate books_and_records they failed to substantiate items properly and they were in careless reckless or in intentional_disregard_of_rules_and_regulations applicable to the payment of federal_income_tax respondent also meets his burden of production to the extent that any of petitioners’ understatements meets the statutory definition of a substantial_understatement once the commissioner has met the burden of production as he has here the taxpayer must come forward with persuasive evidence that the imposition of a penalty is inappropriate because for example the taxpayer acted with reasonable_cause and in good_faith see sec_6664 higbee v commissioner t c pincite petitioners made no argument in their posttrial brief that imposition of the accuracy-related_penalties is inappropriate while petitioners’ attorney mr cooperson prepared petitioners’ and federal_income_tax returns he did this using solely the information provided by petitioners and was never consulted for any_tax advice concerning the source accuracy or computations of the tax information petitioners provided to him since accurate and complete information was not provided to the tax_return_preparer petitioners who did not even review the tax returns had no right to rely on the prepared tax returns as being accurate and in accordance with the code for the years in issue here see neonatology assocs p a v commissioner t c pincite consequently we conclude that imposition of the accuracy-related_penalties is not inappropriate and sustain respondent’s determination that an accuracy-related_penalty under sec_6662 applies for each year in issue vi epilogue we have considered all arguments that the parties made and have rejected those arguments not discussed here as without merit to reflect the foregoing decision will be entered under rule
